DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention I (claims 1, 3-4, & 6-7) in the reply filed on 06/01/2022 is acknowledged.
Claims 5 & 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/01/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, & 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first period" in line 27. There is insufficient antecedent basis for this limitation in the claim. Claims 1 & 5 each cite “the calculation period includes a plurality of first periods and a plurality of second periods,” such that it is unclear which “first period” is referenced by “the first period” within the calculation period.
Claims 3-4 & 6-7 are rejected as being dependent upon claim 1.
Claims 3 & 6-7 are further rejected as citing “the first period” in lines 3 & 4 of claim 6, which has the same antecedent basis issues as noted above, and  “the second period included in the calculation period” in line 3 of claims 3 & 7,  line 4 of claim 7, which has similar antecedent basis issues to that of “”the first period” as noted above.
For examination purposes, all instances of “the first period” in reference to being in the calculation period will be interpreted as --a first period--, and all instances of “the second period” in reference to being in the calculation period will be interpreted as --a second period--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, & 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagami et al. (US PGPub 20170099723).
As per claim 1:
	Nagami et al. discloses:
	An impedance adjustment device (matching device 40) that is to be disposed in midway of a transmission line (power feed line 43 and conductor 44) of an AC voltage output from an AC power supply (high frequency power supply 36) to a load (processing vessel 10) and that adjusts an impedance when viewed from the AC power supply (being a matching circuit, [0076]), comprising: 
a variable impedance circuit (matching device 40, [0076]); 
and a processor (main controller 72); 
and a calculation circuit (Impedance sensor 40b, Fig. 5), 
wherein the AC power supply alternately outputs a first AC voltage and a second AC voltage ([0072]), 
wherein a first period and a second period are alternately repeated ([0072]), during the first period the first AC voltage being output, during the second period the second AC voltage being output, amplitudes of the first AC voltage and the second AC voltage are different from each other ([0072]), 
the processor changes an impedance of the variable impedance circuit to a first target value when the AC voltage output from the AC power supply is switched to the first AC voltage ([0076]), 
the processor changes the impedance of the variable impedance circuit to a second target value when the AC voltage output from the AC power supply is switched to the second AC voltage ([0023]), and the second target value is different from the first target value (first target value is based on the first moving average value [0016], second target value is based on the second moving average [0023], wherein a median value may be calculated from the first and second moving averages [0022], thus being different),
a calculation period for calculating an impedance or a reflection coefficient and a target value determination period for determining a target value of the impedance of the variable impedance circuit, are alternately repeated (Fig. 11, wherein ST3 may be considered the calculation period), 
the calculation period includes a plurality of first periods and a plurality of second periods (moving averages include a preset number of periods of each period ([0168])), 
the calculation circuit repeatedly acquires first information regarding the first AC voltage within the first period included in the calculation period ([0111]), 
  	the calculation circuit calculates, based on the acquired first information, an average impedance when viewed from the AC power supply or an average reflection coefficient of the first AC voltage when viewed from the AC power supply, within the target value determination period ([0116]), and the processor determines the first target value based on the average value calculated by the calculation circuit ([0016]).
Nagami does not disclose:
  	the calculation circuit calculates, based on the acquired first information, a first impedance when viewed from the AC power supply or a first reflection coefficient of the first AC voltage when viewed from the AC power supply, within the target value determination period, the calculation circuit calculates an average value of a plurality of first impedances or of a plurality of first reflection coefficients which are calculated within the calculation period.
At the time of filing, it would have been obvious to one of ordinary skill in the art to arrange the calculation circuit to calculate a first impedance when viewed from the AC power supply or a first reflection coefficient of the first AC voltage when viewed from the AC power supply, within the target value determination period, and then to calculate an average value of a plurality of first impedances or of a plurality of first reflection coefficients which are calculated within the calculation period, as an art-recognized alternative/equivalent method of calculating a moving average impedance value, as is well understood in the art (i.e. calculating a moving average of measured variables vs. calculated quantities derived from the measured variables).

	As per claim 3:
Nagami discloses:
the calculation circuit repeatedly acquires second information regarding the second AC voltage within the second period included in the calculation period ([0111]), 
  	the calculation circuit calculates, based on the acquired second information, an average impedance when viewed from the AC power supply or an average reflection coefficient of the second AC voltage when viewed from the AC power supply, within the target value determination period ([0116]), and the processor determines the second target value based on the average value calculated by the calculation circuit ([0016]).
Nagami does not disclose:
the calculation circuit repeatedly acquires second information regarding the second AC voltage within the second period included in the calculation period, the calculation circuit calculates, based on the acquired second information, a second impedance when viewed from the AC power supply or a second reflection coefficient of the second AC voltage when viewed from the AC power supply, within the target value determination period, the calculation circuit calculates an average value of a plurality of second impedances or of a plurality of second reflection coefficients which are calculated within the calculation period.
At the time of filing, it would have been obvious to one of ordinary skill in the art to arrange the calculation circuit to calculate a second impedance when viewed from the AC power supply or a second reflection coefficient of the first AC voltage when viewed from the AC power supply, within the target value determination period, and then to calculate an average value of a plurality of second impedances or of a plurality of second reflection coefficients which are calculated within the calculation period, as an art-recognized alternative/equivalent method of calculating a moving average impedance value, as is well understood in the art (i.e. calculating a moving average of measured variables vs. calculated quantities derived from the measured variables).

As per claim 6:
Nagami discloses
the calculation circuit repeatedly acquires the first information regarding the first AC voltage within a first period included in the calculation period, after a waiting time (preset period) which is set in advance has passed after a first period starts ([0111]).

As per claim 7:
Nagami et al. discloses:
the calculation circuit repeatedly acquires the second information regarding the second AC voltage within the second period included in the calculation period ([0112], [0124]), after a waiting time which is set in advance has passed after the second period starts (second time period may be divided into sub-periods Ts3 and Ts4, such that Ts3 is a waiting time for Ts4, [0124]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagami et al. (US PGPub 20170099723) in view of Bhutta et al. (US PGPub 20200035461), a reference of record.
Nagami et al. discloses the impedance adjustment device of claim 1 and a variable impedance circuit (matching device 40, [0076]), wherein the processor changes the impedance of the variable impedance circuit to the first target value and to the second target value ([0076]) through actuators ([0118]).
Nagami et al. does not disclose the variable impedance circuit includes a plurality of series circuits, in each series circuit, a capacitor and a switch are connected in series, the plurality of series circuits are connected in parallel, and3Atty Dkt. No.: KOHN-261USSN: 17/123,637 the processor changes the impedance of the variable impedance circuit to the first target value and to the second target value by switching one or more switches included in the variable impedance circuit on or off separately.
Bhutta et al. discloses in Figs. 1-2, 4-5, 14, & 15:
a variable impedance circuit including a plurality of series circuits (Series capacitor 31, disclosed in Fig. 5 as first capacitors 651a and second capacitors 651b), in each series circuit, a capacitor (653) and a switch (661) are connected in series, the plurality of series circuits are connected in parallel (as seen in Fig. 5), and a processor changes the impedance of the variable impedance circuit to a first target value and to a second target value by switching one or more switches included in the variable impedance circuit on or off separately (impedance is controlled by varying capacitance with switches, para [0068], and is used to meet the target values for each pulse level as per Fig. 14).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to replace the variable impedance circuit of Nagami et al. with the art-recognized alternative/equivalent variable impedance circuit of Bhutta et al. that further provides the benefit of increasing the matching circuit tuning speed, as taught by Bhutta et al. ([0084]).
	As a consequence of the combination, the variable impedance circuit includes a plurality of series circuits, in each series circuit, a capacitor and a switch are connected in series, the plurality of series circuits are connected in parallel, and3Atty Dkt. No.: KOHN-261USSN: 17/123,637 the processor changes the impedance of the variable impedance circuit to the first target value and to the second target value by switching one or more switches included in the variable impedance circuit on or off separately.

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 03/10/2022, with respect to the rejection(s) of claim(s) 1, 3-4, & 6-7 under Bhutta et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nagami et al., and Nagami in view of Bhutta et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Primary Examiner, Art Unit 2843